ACCEPTED
                                                                                                                    06-15-00004-CV
                                                                                                         SIXTH COURT OF APPEALS
                                                                                                               TEXARKANA, TEXAS
                                                    L AW O F F I C E S O F                                     6/26/2015 1:25:09 PM
                                                                                                                   DEBBIE AUTREY
                                                                                                                             CLERK
               J ACKSON , S JOBERG , McC ARTHY & T OWNSEND ,                                         L.L.P.
                                                    711 WEST 7TH STREET
            DAVID E. JACKSON*                     AUSTIN, TEXAS 78701-2785                            OF COUNSEL
         JOHN MATTHEW SJOBERG*                                                                  ROBERT C. W ILSON
        EDMOND R. MCCARTHY, JR.                         (512) 472-7600                      RECEIVED INKNISELY**
                                                                                                MARC O.
         ELIZABETH A. TOWNSEND†                       FAX (512) 225-5565               6th COURT OF APPEALS
                                                                                                  MARK  DOMEL
                 _______                                                                 TEXARKANA,_______TEXAS
                                                    www.jacksonsjoberg.com             6/26/2015 1:25:09 PM
*BOARD CERTIFIED IN OIL, GAS AND MINERAL LAW                                                    EDMOND R. MCCARTHY, III
  **BOARD CERTIFIED IN CIVIL APPELLATE LAW                                                DEBBIE AUTREY
    TEXAS BOARD OF LEGAL SPECIALIZATION                                                     †
                                                                                                Clerkin Texas and Tennessee
                                                                                             Licensed

                                                       June 26, 2015


            Ms. Debra K. Autrey
            Clerk, Sixth Court of Appeals
            100 North State Line Avenue, Suite 20
            Texarkana, Texas 75501

                     Re:       Billie Murphy Tremble, Sharon Tremble Donaldson, Selia Tremble Shawkey,
                               Wilmer Forrest Tremble, Jr., and The Estate of Wilmer Forrest Tremble, Sr.,
                               Appellants v. Luminant Mining Company LLC, Energy Future Holdings
                               Corporation, and Subsidiaries, Appellees, No. 06-15-0004-CV

            Dear Ms. Autrey:

                    I am one of the attorneys for the Appellees in the above-referenced appeal. The Court
            abated this appeal by order dated May 28, 2015, due to the Bankruptcy Code’s automatic stay,
            and Appellee Luminant Mining Company LLC moved to reinstate the appeal on June 18, 2015.
            On June 23, 2015, I received the Court’s order of that date, which overruled Luminant's motion
            to reinstate the appeal because the motion did not include (1) a certified copy of an order
            showing that the automatic bankruptcy stay has been lifted or (2) an authenticated document
            demonstrating that reinstatement is permitted by federal law and/or the relevant bankruptcy
            court.

                    The purpose of this letter is to inform the Court that Luminant intends to obtain an order
            from the bankruptcy court lifting the stay and will provide a certified copy of that order to this
            Court, but that doing so will take approximately two months. Luminant has been informed by its
            bankruptcy counsel that, due to other matters already pending in the Luminant bankruptcy, the
            first available date for a hearing before the bankruptcy court on a motion to lift the stay of this
            appeal will be August 11, 2015. As promptly as is possible after that hearing, Luminant will
            submit a second motion to reinstate this appeal, along with a certified copy of the bankruptcy
            court's lift stay order.

                    Please contact me if you have any questions about this matter. Thank you for your
            assistance. Best wishes.

                                                          Sincerely,

                                                          /s/ Marc O. Knisely

                                                          Marc O. Knisely
            MOK/tn
Ms. Debra K. Autrey
Clerk, Sixth Court of Appeals
June 26, 2015
Page 2



cc:    Billie J. Murphy Tremble
       2806 Evans Street
       Marshall, TX 75670
       Via Regular U.S. Mail and
       Certified Mail, RRR
       70150640000696328092

       Sharon Tremble Donaldson
       2010 Wineberry Dr .
       Katy, TX 77450
       Via Regular U.S. Mail and
       Certified Mail, RRR
       70150640000696328108


       Selia Tremble Shawkey
       712 South 37th Street
       San Diego, CA 92113
       Via Regular U.S. Mail and
       Certified Mail, RRR
       70150640000696328122


       Wilmer Forrest Tremble, Jr.
       3614 Sheldon
       Pearland, TX 77584
       Via Regular U.S. Mail and
       Certified Mail, RRR
       70150640000696328115